STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 14, 2008, is
made by and between SmartHeat Inc., a Nevada corporation (“Seller”), and Jason
Schlombs (“Buyer”).

RECITALS

A.         Seller owns one thousand (1,000) shares of common stock, $0.001 par
value per share (the “Shares”) of PGR Holdings, Inc., a Delaware corporation
(the “Company”), which shares constitute, as of the date hereof, all of the
issued and outstanding capital stock of the Company.

B.         Buyer holds 2,500,000 shares of common stock, $0.001 par value per
share, of Seller (the “Purchase Price Shares”), and Buyer has agreed to transfer
such shares back to Seller for immediate cancellation (the “Repurchase”).

C.         In connection with the Repurchase, Buyer wishes to acquire from
Seller, and Seller wishes to transfer to Buyer, the Shares, upon the terms and
subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

1.

Purchase and Sale of Stock.

(a)        Purchased Shares. Subject to the terms and conditions provided below,
Seller shall sell and transfer to Buyer and Buyer shall purchase from Seller, on
the Closing Date (as defined in Section 1(c)), all of the Shares.

(b)        Purchase Price. The purchase price for the Shares shall be the
transfer and delivery by Buyer to Seller of the Purchase Price Shares,
deliverable as provided in Section 2(b).

(c)        Closing. The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place contemporaneously with the execution
and delivery of this Agreement. The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date”).

2.

Closing.

(a)        Transfer of Shares. At the Closing, Seller shall deliver to Buyer
certificates representing the Shares, duly endorsed to Buyer or as directed by
Buyer, which delivery shall vest Buyer with good and marketable title to all of
the issued and outstanding shares of capital stock of the Company, free and
clear of all Liens and encumbrances.

(b)        Payment of Purchase Price. At the Closing, Buyer shall deliver to
Seller a certificate or certificates representing the Purchase Price Shares duly
endorsed to Seller, which delivery shall vest Seller with good and marketable
title to the Purchase Price Shares, free and clear of all Liens and
encumbrances.

 

 


--------------------------------------------------------------------------------



 

 

3.          Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the date hereof as follows:

(a)        Corporate Authorization; Enforceability. The execution, delivery and
performance by Seller of this Agreement is within its corporate powers and has
been, duly authorized by all necessary corporate action on the part of Seller.
This Agreement has been duly executed and delivered by Seller and constitutes
the valid and binding agreement of Seller, enforceable against Seller in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

(b)        Governmental Authorization. The execution, delivery and performance
by Seller of this Agreement requires no consent, approval, Order, authorization
or action by or in respect of, or filing with, any Governmental Authority.

(c)        Non-Contravention; Consents. The execution, delivery and performance
by Seller of this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate the certificate of incorporation or
bylaws of Seller or (ii) violate any applicable law or order.

4.          Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the date hereof as follows:

(a)        Enforceability. The execution, delivery and performance by Buyer of
this Agreement are within Buyer’s powers. This Agreement has been duly executed
and delivered by Buyer and constitutes the valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except to the extent
that its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.

(b)        Governmental Authorization. The execution, delivery and performance
by Buyer of this Agreement require no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.

(c)        Non-Contravention; Consents. The execution, delivery and performance
by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.

(d)        Purchase for Investment. Buyer is financially able to bear the
economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby, and have no need for liquidity in this
investment. Buyer has such knowledge and experience in financial and business
matters in general, and with respect to businesses of a nature similar to the
business of the Company, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Shares. Buyer is acquiring the Shares solely for their own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available.

 

- 2 -

 


--------------------------------------------------------------------------------



 

Buyer has (i) received all the information they have deemed necessary to make an
informed investment decision with respect to the acquisition of the Shares, (ii)
had an opportunity to make such investigation as she has desired pertaining to
the Company and the acquisition of an interest therein, and to verify the
information which is, and has been, made available to her and (iii) had the
opportunity to ask questions of Seller concerning the Company. Buyer has
received no public solicitation or advertisement with respect to the offer or
sale of the Shares. Buyer realizes that the Shares are “restricted securities”
as that term is defined in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act, the resale of the Shares is restricted by
federal and state securities laws and, accordingly, the Shares must be held
indefinitely unless their resale is subsequently registered under the Securities
Act or an exemption from such registration is available for their resale. Buyer
understands that any resale of the Shares by her must be registered under the
Securities Act (and any applicable state securities law) or be effected in
circumstances that, in the opinion of counsel for the Company at the time,
create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

Buyer understands that the Shares are being sold to her pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.

(e)        Liabilities. Following the Closing, Seller will have no debts,
liabilities or obligations relating to the Company or its business or
activities, whether before or after the Closing, and there are no outstanding
guaranties, performance or payment bonds, letters of credit

 

- 3 -

 


--------------------------------------------------------------------------------



 

or other contingent contractual obligations that have been undertaken by Seller
directly or indirectly in relation to the Company or its business and that may
survive the Closing.

(f)         Title to Purchase Price Shares. Buyer is the sole record and
beneficial owner of the Purchase Price Shares. At Closing, Buyer will have good
and marketable title to the Purchase Price Shares, which Purchase Price Shares
are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, Liens and encumbrances, and any restrictions or limitations
prohibiting or restricting transfer to Seller, except for restrictions on
transfer as contemplated by applicable securities laws.

(g)        Capitalization. As of the date hereof, Seller owns the Shares, which
interests represent 100% of the authorized, issued and outstanding capital stock
of the Company. The Shares are duly authorized, validly issued, fully-paid,
non-assessable and free and clear of any Liens.

5.

Indemnification and Release.

(a)        Indemnification. Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its officers, directors, employees,
stockholders, agents, representatives and affiliates (collectively, together
with Seller, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement on the part of Buyer under
this Agreement, (iii) any debt, liability or obligation of the Company, whether
incurred or arising prior to the date hereof or after, (iv) any debt, liability
or obligation of Seller for actions taken prior to that certain share exchange
transaction by the Seller with the shareholders of Taiyu Machinery & Electronic
Equipment Co., Ltd (the “Share Exchange”), including, without limitation, any
amounts due or owing to any former officer, director or Affiliate of Seller, (v)
the conduct and operations of the business of the Company whether before or
after the Closing, (vi) claims asserted against the Company whether arising
before or after the Closing, or (vii) any federal or state income tax payable by
Seller and attributable to the transaction contemplated by this Agreement or
activities prior to the Share Exchange or with respect to the Company after the
Share Exchange.

(b)

Third Party Claims.

(i)         If any claim or liability (a “Third-Party Claim”) should be asserted
against any of the Seller Indemnified Parties (the “Indemnitee”) by a third
party after the Closing for which Buyer has an indemnification obligation under
the terms of Section 5(a), then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 20 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party

 

- 4 -

 


--------------------------------------------------------------------------------



 

Claim and in connection therewith and to conduct any proceedings or negotiations
relating thereto and necessary or appropriate to defend the Indemnitee and/or
settle the Third-Party Claim. The expenses (including reasonable attorneys’
fees) of all negotiations, proceedings, contests, lawsuits or settlements with
respect to any Third-Party Claim shall be borne by the Indemnitor. If the
Indemnitor agrees to assume the defense of any Third-Party Claim in writing
within 20 days after the Claim Notice of such Third-Party Claim has been
delivered, through counsel reasonably satisfactory to Indemnitee, then the
Indemnitor shall be entitled to control the conduct of such defense, and shall
be responsible for any expenses of the Indemnitee in connection with the defense
of such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitor.
Except as provided in subsection (ii) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim. A failure by the
Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.

(ii)         If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third-Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate. The Indemnitor shall promptly reimburse
the Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.

(c)        Non-Third-Party Claims. Upon discovery of any claim for which Buyer
has an indemnification obligation under the terms of this Section 5 which does
not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.

(d)        Release. Buyer, on behalf of himself and his Related Parties (as
defined below), hereby releases and forever discharges Seller and its
individual, joint or mutual, past and present representatives, Affiliates,
officers, directors, employees, agents, attorneys, stockholders, controlling
persons, subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, proceedings, causes
of action, orders, obligations, contracts, agreements, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which Buyer or any of his Related Parties now have or have ever had
against any Releasee. Buyer hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or

 

- 5 -

 


--------------------------------------------------------------------------------



 

causing to be commenced, any proceeding of any kind against any Releasee, based
upon any matter released hereby. “Related Parties” shall mean, with respect to
Buyer, (i) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
Buyer, (ii) any Person in which Buyer holds a Material Interest or (iii) any
Person with respect to which Buyer serves as a general partner or a trustee (or
in a similar capacity). For purposes of this definition, “Material Interest”
shall mean direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of voting securities or
other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

6.

Definitions. As used in this Agreement:

(a)        “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the first Person. For the purposes of this definition, “Control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (ii)
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing;

(b)        “Governmental Authority” means any domestic or foreign governmental
or regulatory authority;

(c)        “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;

(d)        “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;

(e)        “Order” means any judgment, injunction, judicial or administrative
order or decree;

(f)         “Permit” means any government or regulatory license, authorization,
permit, franchise, consent or approval; and

(h)        “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

- 6 -

 


--------------------------------------------------------------------------------



 

 

7.

Miscellaneous.

(a)        Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.

(b)

Amendments and Waivers.

(i)         Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(ii)         No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.

(c)        Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.

(d)        No Third Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted successors and assigns and nothing
herein expressed or implied will give or be construed to give to any Person,
other than the parties hereto, those referenced in Section 5 above, and such
permitted successors and assigns, any legal or equitable rights hereunder.

(e)        Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal substantive law of the State of Nevada.

(f)         Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

(g)        Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.

(h)        Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the provisions of this Agreement (or the application of such provision in
other jurisdictions or to Persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected,

 

- 7 -

 


--------------------------------------------------------------------------------



 

impaired or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.

[Signature Page Follows]

 

- 8 -

 


--------------------------------------------------------------------------------



 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.

SmartHeat Inc.

 

 

By:

/s/ Jason Schlombs

 

 

Jason Schlombs

 

 

Chief Executive Officer

 

 

/s/ Jason Schlombs

Jason Schlombs

 

 

 

 

 